Circuit Court for Howard County
Case No. 13-C-17-111078
Argued: June 4, 2021


                                                                                    IN THE COURT OF APPEALS

                                                                                         OF MARYLAND


                                                                                              No. 57


                                                                                       September Term, 2020



                                                                                           JARED ROSS


                                                                                                 v.


                                                                                         JENNIFER ROSS




                                                                                     Barbera, C.J.
                                                                                     McDonald
                                                                                     Getty
                                                                                     Booth
                                                                                     Biran
                                                                                     Harrell, Glenn T., Jr. (Senior
                                                                                     Judge, Specially Assigned)
                                                                                     Wilner, Alan, M. (Senior Judge,
                                                                                     Specially Assigned)

                                                                                                      JJ.


  Pursuant to Maryland Uniform Electronic Legal                                       PER CURIAM ORDER
 Materials Act
 (§§ 10-1601 et seq. of the State Government Article) this document is authentic.


                       2021-06-08 09:43-04:00
                                                                                        Filed: June 8, 2021

 Suzanne C. Johnson, Clerk
JARED ROSS                                              *      IN THE

                                                        *      COURT OF APPEALS

              v.                                        *      OF MARYLAND

                                                        *      No. 57

JENNIFER ROSS                                           *      September Term, 2020



                                PER CURIAM ORDER


       The petition for writ of certiorari in the above-captioned case having been granted

and argued, it is this 8th day of June, 2021,



       ORDERED, by the Court of Appeals of Maryland, that the writ of certiorari be, and

it is hereby, dismissed with costs, the petition having been improvidently granted.




                                                      /s/ Mary Ellen Barbera
                                                             Chief Judge